Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Yuangfang Xue			:
Application No. 16/721,873  			:		Decision on Petition
Filing Date: December 19, 2019		:				
Attorney Docket No. S-004.P110/US11	:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.181 filed October 14, 2021, to withdraw the holding of abandonment of the above-identified application.

The petition is granted.

On December 10, 2020, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  A reply to the Office action was not matched with the file.  
The Office issued a Notice of Abandonment on June 23, 2021.  The notice states the Office failed to receive a reply to the Office action.

Applicants have established a reply to the Office action was timely filed on March 9, 2021.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

The Office is unable to locate the reply originally filed on March 9, 2021.  As a result, the copy of the reply filed October 14, 2021, will be used when examining the application.

Technology Center Art Unit 2875 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions